Exhibit 10.1

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is made as of
July 27, 2015, by and among INVENTURE FOODS, INC. (the “Company”), the
Subsidiary Borrowers listed on the signature pages hereto, the Lenders listed on
the signature pages hereto and U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”) under that certain Credit
Agreement dated as of November 8, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Company,
the Subsidiary Borrowers party thereto, the Lenders party thereto and the
Administrative Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.

 

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to make certain modifications to the Credit Agreement; and

 

WHEREAS, the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent have so agreed on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Subsidiary Borrowers party hereto, the Lenders and the Administrative Agent
hereby agree as follows:

 

ARTICLE I — AMENDMENTS

 

Effective as of the Fourth Amendment Effective Date but subject to the
satisfaction of the conditions precedent set forth in Article III below, the
Credit Agreement is hereby amended as follows:

 

1.1                               Article I of the Credit Agreement is hereby
amended by adding or amending and restating, as the case may be, the following
definitions to read as follows:

 

“Bridge Loan Maturity Date” means November 30, 2015.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense (including, without limitation, implicit
interest expense on Capitalized Leases), (ii) expense for taxes paid in cash or
accrued; provided, however, that tax benefits may be included for periods ending
during 2015, (iii) depreciation, (iv) amortization, (v) extraordinary non-cash
expenses, write-off charges or losses incurred other than in the ordinary course
of business, (vi) non-cash expenses related to stock or equity based
compensation; (vii) Fresh Frozen and Jamba at Home Recall Costs; minus, to the
extent included in Consolidated Net Income and without duplication,
(1) extraordinary income or gains realized other than in the ordinary course of
business, (2) interest income, (3) income tax credits and refunds (to the extent
not netted from tax expense), (4) any cash payments made during such period in

 

--------------------------------------------------------------------------------


 

respect of items described in clauses (v) or (vi) above subsequent to the fiscal
quarter in which the relevant non-cash expenses, charges or losses were
incurred, (5) non-recurring gains, (6) gains from the discontinuance of
operations, and (7) gains arising from the sale of assets other than inventory
in the ordinary course of business, all calculated for the Company and its
Subsidiaries on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four (4) consecutive fiscal quarters (each
such four (4) consecutive fiscal quarter period, a “Reference Period”), (i) if
at any time during such Reference Period, the Company or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the Property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period, the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto on a basis
approved by the Administrative Agent in its reasonable credit judgment as if
such Material Acquisition occurred on the first day of such Reference Period.

 

“Consolidated Funded Indebtedness” means at any time the aggregate amount of
Consolidated Indebtedness that is interest bearing, including, without
limitation, Capitalized Leases, interest bearing accounts payable, and the
undrawn amount of all outstanding letters of credit (including without
limitation, any Facility LC issued under this Agreement); provided, however,
that for the purposes of determining Consolidated Funded Indebtedness for the
fiscal quarter ending on or about September 30, 2015, up to $5,000,000 of
Subordinated Indebtedness may be excluded from such determination.

 

“Current Ratio” means, as of any date of calculation, the ratio of (i) the
current assets (other than deferred tax assets) of the Company and its
Subsidiaries to (ii) the current liabilities (other than deferred tax
liabilities and the current portion of Consolidated Funded Indebtedness or
long-term liabilities) of the Company and its Subsidiaries, all determined on a
consolidated basis in accordance with GAAP.  For purposes of determining the
current liabilities of the Company and its Subsidiaries, the aggregate
(i) Revolving Exposure of all Lenders at such time, and (ii) outstanding amounts
owed to all Lenders at such time with respect to the Bridge Loan and the Second
Bridge Loan shall constitute current liabilities.

 

“Fresh Frozen and Jamba at Home Recall Costs” means, with respect to any period
during the fiscal year ending on or about December 31, 2015, the following to
the extent incurred by the Company and its Subsidiaries during such period
(i) third party professional fees related to the “Fresh Frozen” and “Jamba at
Home” recall, (ii) incremental costs associated with co-packing arrangements due
to the “Fresh Frozen” and “Jamba at Home” recall including, excess freight,
storage and manufacturing variances incurred other than in the ordinary course
of

 

2

--------------------------------------------------------------------------------


 

business, (iii) operating income lost on “Fresh Frozen” and “Jamba at Home” on
account of the recall, as reasonably determined by the Company (iv) cash costs
paid in association with the “Fresh Frozen” and “Jamba at Home” recall including
but not limited to inventory reimbursements to customers for product on hand at
retail locations and distribution centers, reimbursement related to end customer
returns to retailers, recall fees, disposal costs and fees and service fees,
(v) reasonable professional fees and expenses associated with credit agreement
amendments and transaction fees and expenses incurred in refinancing the Bridge
Loan and the Second Bridge Loan, and (vi) to the extent not exceeding $4,900,000
in aggregate during the year, write-downs of inventory on-hand at retail and
distribution centers related to the “Fresh Frozen” and “Jamba at Home” recall;
provided, however, that no such amounts with respect to the fiscal year ending
on or about December 31 2015, shall be deemed Fresh Frozen and Jamba at Home
Recall Costs to the extent they exceed in aggregate $25,000,000.  For avoidance
of doubt, Fresh Frozen and Jamba at Home Recall Costs incurred during the fiscal
year ended on or about December 31, 2015, will be included in the calculation of
Consolidated EBITDA to the extent incurred during the Company’s then
most-recently ended four (4) fiscal quarters.

 

“Fourth Amendment” means Amendment No. 4 to Credit Agreement dated as of
July 27, 2015 among the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent.

 

“Fourth Amendment Effective Date” means the date on which the conditions
specified in Article III of the Fourth Amendment have been satisfied or waived
in the sole discretion of the Administrative Agent.

 

“Loans” means the Revolving Loans, the Swing Line Loans, the Term Loans and the
Incremental Term Loans (including, without limitation, the Bridge Loan and the
Second Bridge Loan).

 

“Permitted Acquisition” means the Project Freeze Acquisition and any Acquisition
made by the Company or any of its Subsidiaries, provided that, (a) as of the
date of the consummation of such Acquisition, no Default or Event of Default
shall have occurred and be continuing or would result immediately after giving
effect to such Acquisition, and the representation and warranty contained in
Section 5.11 shall be true both before and after giving effect to such
Acquisition, (b) such Acquisition is consummated on a non-hostile basis pursuant
to a negotiated acquisition agreement that has been (if required by the
governing documents of the seller or entity to be acquired) approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such Acquisition (excluding the
exercise of appraisal rights) shall be pending or threatened by any shareholder
or director of the seller or entity to be acquired, (c) the business to be
acquired in such Acquisition is in substantially the same line of business or is
in a similar line of business as the Company’s or a line of business incidental
thereto, (d) as of the date of the

 

3

--------------------------------------------------------------------------------


 

consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) at least 21 days prior to the date
on which such Acquisition is to be consummated, the Company shall have furnished
to the Administrative Agent a certificate, demonstrating in reasonable detail,
pro forma compliance with the financial covenants contained in
Section 6.23(a) and (b) for such period, in each case, calculated as if such
Acquisition, including the consideration therefor, had been consummated on the
first day of such period.

 

“Second Bridge Loan” means the Incremental Term Loans extended by the Lenders to
the Company pursuant to Section 2.27.

 

“Second Bridge Loan Commitment” means, as to any Term Lender, the commitment of
such Term Lender to make Incremental Term Loans in the aggregate amount set
forth in the Increasing Lender Supplement executed by such Term Lender on the
Fourth Amendment Effective Date (substantially in the form of Exhibit A to the
Fourth Amendment), as such commitment may be modified as a result of any
assignment that has become effective pursuant to Section 12.3(b) or as otherwise
modified from time to time pursuant to the terms hereof. The aggregate amount of
the Term Lenders’ Second Bridge Loan Commitments on the Fourth Amendment
Effective Date is $15,000,000.

 

“Second Bridge Loan Initial Advance” is defined in Section 2.27(a).

 

“Second Bridge Loan Subsequent Advance” is defined in Section 2.27(a).

 

“Term Loans” means the Term Loans extended by the Lenders to the Company
pursuant to Section 2.1(b) and the Incremental Term Loans (including, without
limitation, the Bridge Loan and the Second Bridge Loan).

 

1.2                               Section 2.7(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a)                                 Unless previously terminated, (i) the Second
Bridge Loan Commitments to make the Second Bridge Loan Initial Advance shall
terminate on the Fourth Amendment Effective Date immediately after funding of
the Second Bridge Loan Initial Advance, (ii) the Second Bridge Loan Commitments
to make the Second Bridge Loan Subsequent Advance shall terminate on the earlier
of the funding of the Second Bridge Loan Subsequent Advance or August 31, 2015,
(iii) the Bridge Loan Commitments to make the First Bridge Loan Advance shall
terminate on the Third Amendment Effective Date immediately after funding of the
First Bridge Loan Advance, (iv) the Bridge Loan Commitments to fund the Second
Bridge Loan Advance shall terminate on the earlier of the funding of the Second
Bridge Loan Advance or July 30, 2015, (v) the other Term Loan Commitments shall
terminate on the Effective Date immediately after funding of the Term Loans made
pursuant to Section 2.1(b), and (vi) all other Commitments shall terminate on
the Facility Termination Date.

 

4

--------------------------------------------------------------------------------


 

1.3                               Section 2.7(e) is hereby amended and restated
in its entirety as follows:

 

(e)                                  Proceeds of all recall insurance and
business interruption insurance policies of the Borrowers paid to the Borrowers
pursuant to Section 2.7(c) shall be applied first to prepay the Second Bridge
Loan and second to prepay the Bridge Loan.  All other amounts paid pursuant to
Sections 2.7(c) and (d) shall be applied to prepay the other Term Loans (to be
applied to installments of such Term Loans in inverse order of maturity); once
an amount is applied against an installment, that portion of such installment
shall no longer be required to be paid on the applicable Payment Date. 
Subsequent to (i) payment in full of all principal, interest and fees in respect
of the Bridge Loan and the Second Bridge Loan and termination or expiration of
all the Second Bridge Loan Commitments and (ii) repayment of all other Term
Loans, amounts paid pursuant to Sections 2.7(c) and (d) shall be applied to
repay then outstanding Revolving Loans (without any corresponding reduction in
Revolving Commitments).

 

1.4                               Section 2.10 of the Credit Agreement is hereby
amended by replacing the last sentence thereof with the following sentence:

 

Notwithstanding the foregoing, (x) the aggregate outstanding principal balance
of the Bridge Loan shall bear interest at a rate per annum equal to the sum of
(i) the quotient of (a) the Eurodollar Base Rate applicable to the relevant
Interest Period divided by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period, plus (ii) 6.00% per annum, and
(y) the aggregate outstanding principal balance of the Second Bridge Loan shall
bear interest at a rate per annum equal to the sum of (i) the quotient of
(a) the Eurodollar Base Rate applicable to the relevant Interest Period divided
by (b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period, plus (ii) 8.00% per annum.

 

1.5                               Section 2.12(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(b)                                 The Borrowers hereby jointly and severally
unconditionally promise to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Facility Termination Date.  The Company shall make principal payments in respect
of the Term Loans (other than the Bridge Loan and the Second Bridge Loan) on
each Payment Date in an amount equal to (x) $1,275,000 for the first eight
Payment Dates to occur after the Effective Date (with the first such principal
payment being made on December 31, 2013, (y) $1,500,000 for the ninth through
(and including) sixteenth Payment Dates to occur after the Effective Date, and
(z) $1,875,000 for each Payment Date thereafter; provided, however, that the
principal payment owing with respect to the Terms Loans (other than the Bridge
Loan and the Second Bridge Loan) on September 30, 2015, shall be made on or
before October 31, 2015.  To the extent not previously paid, all unpaid Term
Loans (other than the Bridge Loan and the Second Bridge Loan) shall be paid in
full in cash by the Company on the Facility Termination Date.

 

5

--------------------------------------------------------------------------------


 

1.6                               Section 2.15 of the Credit Agreement is hereby
amended to replace the last sentence thereof with the following sentence:

 

Notwithstanding the foregoing, interest on all Loans shall be payable in arrears
on the last Business Day of each month (other than interest accrued pursuant to
Section 2.11, which shall continue to be payable on demand) and at maturity so
long as any principal, interest or fees in respect of the Bridge Loan or the
Second Bridge Loan remain outstanding or any Second Bridge Loan Commitment of a
Term Lender remains in effect.

 

1.7                               Section 2.26(d) is hereby deleted in its
entirety.

 

1.8                               Article II of the Credit Agreement is further
amended by inserting at the end thereof the following new Section 2.27:

 

2.27                        Second Bridge Loan.

 

(a)                                 Second Bridge Loan Commitment.  Each Lender
severally agrees, on the terms and conditions set forth in this Section 2.27 and
Section 4.2, to make (i) an Incremental Term Loan to the Company on the Fourth
Amendment Effective Date in an amount equal to two-thirds (2/3rds) of such
Lender’s Second Bridge Loan Commitment (all of such Incremental Term Loans
funded on such date, collectively, the “Second Bridge Loan Initial Advance”) and
(ii) on or after August 17, 2015 but prior to August 31, 2015, an Incremental
Term Loan to the Company in an amount equal to one-third (1/3rd) of such
Lender’s Second Bridge Loan Commitment (all of such Incremental Term Loans
funded on such date, collectively, the “Second Bridge Loan Subsequent
Advance”).  Amounts repaid or prepaid in respect of the Second Bridge Loan may
not be reborrowed.

 

(b)                                 Borrowing Request for Second Bridge Loan
Subsequent Advance.  The Company shall deliver to the Administrative Agent a
written notice duly executed by an Authorized Officer of the Company (a “Second
Bridge Loan Advance Request”) not later than 10:00 a.m. (Pacific time) 2
Business Days prior to the date of the requested Second Bridge Loan Subsequent
Advance (i) specifying the applicable Borrowing Date (which date shall be a
Business Day) of the Second Bridge Loan Subsequent Advance in accordance with
the terms and conditions of Section 2.27(a)(ii) and (ii) representing and
warrantying that each of the conditions set forth in this Section 2.27 and
Section 4.2 are satisfied as of the applicable Borrowing Date after giving pro
forma effect to the Second Bridge Loan Subsequent Advance.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Conditions Precedent to Second Bridge Loan
Subsequent Advance.  The Term Lenders shall not be required to make the Second
Bridge Loan Subsequent Advance unless on or before the applicable Borrowing
Date, the Company has delivered to the Administrative Agent the Second Bridge
Loan Advance Request in accordance with Section 2.27(b).

 

1.9                               Article II of the Credit Agreement is further
amended by inserting at the end thereof the following new Section 2.28:

 

2.28                        Repayment of the Bridge Loan and the Second Bridge
Loan.  The Bridge Loan, including without limitation all outstanding principal
and all accrued but unpaid interest thereon, shall be paid in full by the
Borrowers on the Bridge Loan Maturity Date.  The Second Bridge Loan, including
without limitation all outstanding principal and all accrued but unpaid interest
thereon, shall be paid in full by the Borrowers on the Bridge Loan Maturity
Date.  All proceeds of any recall insurance policy and business interruption
insurance policy received by the Borrowers shall be promptly paid to the
Administrative Agent for permanent application first to the Second Bridge Loan
and then to the Bridge Loan.  Proceeds of the capital transaction required by
Section 6.29 shall be promptly paid to the Administrative Agent for permanent
application first to the Second Bridge Loan and then to the Bridge Loan.

 

1.10                        Article II of the Credit Agreement is further
amended by inserting at the end thereof the following new Section 2.29:

 

2.29                        Bridge Loan and Second Bridge Loan Payment Fee.  The
Borrowers will pay to the Administrative Agent for the ratable benefit of the
Lenders a non-refundable fee in the amount of $500,000, which such fee shall be
deemed fully earned as of the Fourth Amendment Effective Date.  Such fee shall
be due and payable on December 1, 2015, but shall be waived if obligations owing
with respect to the Bridge Loan and the Second Bridge Loan have been
indefeasibly paid in full by the Bridge Loan Maturity Date.

 

1.11                        Section 6.1(h) of the Credit Agreement is hereby
amended to insert the following sentence at the end thereof:

 

Provided, however, that the Borrowers shall not be required to comply with the
foregoing when (i) Obligations owing with respect to the Bridge Loan and the
Second Bridge Loan have been indefeasibly paid in full, and (ii) the Leverage
Ratio is less than 3.50 to 1.00.

 

1.12                        Section 6.10(c) is hereby amended to replace
“$5,000,000” with “$9,000,000”.

 

1.13                        Section 6.14 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

7

--------------------------------------------------------------------------------


 

6.14                        Acquisitions.  The Company will not, nor will it
permit any Subsidiary, to make any Acquisition until (i) Obligations owing with
respect to the Bridge Loan and Second Bridge Loan have been indefeasibly paid in
full, and (ii) the Leverage Ratio is less than 3.50 to 1.00, and (iii) the
Borrowers have submitted a true and accurate compliance certificate pursuant to
Section 6.1(d) of the Credit Agreement that does not disclose any condition or
event that constitutes a Default or Event of Default.  After satisfaction of the
foregoing, the Company will not, nor will it permit any Subsidiary, to make any
Acquisition other than a Permitted Acquisition funded solely with the Net
Proceeds of a substantially contemporaneous issuance of equity, or other
Permitted Acquisitions for total consideration not to exceed $55,000,000 (with
the understanding that $45,000,000 of such amount shall be used for the Project
Freeze Acquisition) during the term of this Agreement.

 

1.14                        Section 6.23(b) of the Credit Agreement is hereby
amended by replacing the chart therein with the following:

 

Period
(for quarters ending on or about the dates
referenced below)

 

Leverage Ratio

June 30, 2015

 

3.95 to 1.00

September 30, 2015

 

5.10 to 1.00

December 31, 2015

 

4.95 to 1.00

March 31, 2016

 

4.80 to 1.00

June 30, 2016 and September 30, 2016

 

4.60 to 1.00

December 31, 2016

 

4.10 to 1.00

March 31, 2017 and each quarter thereafter

 

3.50 to 1.00

 

8

--------------------------------------------------------------------------------


 

1.15                        Section 6.23(b) is hereby further amended to delete
the following sentence:

 

Notwithstanding the foregoing, a Leverage Ratio greater than 4.00 to 1.00
determined as of the end of the fiscal quarter ending on or about June 30, 2015,
shall not constitute a Default or an Event of Default until July 31, 2015.

 

1.16                        Section 6.23(c) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

(c)                                  Current Ratio.                   The
Company will not permit the Current Ratio determined as of the end of each of
its fiscal quarters occurring during any period set forth below, to be greater
than the ratio set forth below opposite such period:

 

Period
(for quarters ending on or about the dates
referenced below)

 

Current Ratio

June 30, 2015

 

1.25 to 1.00

September 30, 2015

 

1.10 to 1.00

December 31, 2015 and each quarter thereafter

 

1.25 to 1.00

 

1.17                        Section 6.23(d) of the Credit Agreement is hereby
amended to insert following the sentence at the end thereof:

 

The Borrowers shall not be required to comply with the foregoing upon submission
a true and accurate compliance certificate submitted pursuant to
Section 6.1(d) of the Credit Agreement that does not disclose any condition or
event that constitutes a Default or Event of Default.

 

1.18                        Article VI of the Credit Agreement is hereby amended
to insert the following new Section 6.29:

 

6.29                        Capital Transaction.  The Borrowers shall:
(a) deliver, each in form and substance acceptable to the Administrative Agent,
(i) a confidential information memorandum or other applicable offering materials
on or before September 15, 2015, and (ii) at least one refinancing proposal on
or before October 30, 2015 and (b) close a capital transaction in form and
substance acceptable to the Administrative Agent on or before November 30, 2015,
which such transaction shall, at a minimum, repay all Obligations owing with
respect to the Bridge Loan and Second Bridge Loan.  Upon request of the
Administrative Agent, and in no event less frequent than monthly, the Borrowers
and the Borrowers’ investment banker shall provide the Administrative Agent
status updates on such capital transaction.

 

9

--------------------------------------------------------------------------------


 

1.19                        Section 7.3 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

7.3                               The breach by the Company or any Subsidiary,
as applicable, of any of the terms or provisions of: Section 6.2, 6.3, 6.4, 6.7,
6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22,
6.23, 6.24, 6.25, 6.26, 6.27, 6.28 or 6.29.

 

1.20                        Section 9.6 of the Credit Agreement is hereby
amended by adding the following new paragraph at the end thereof:

 

All of the foregoing obligations of the Borrowers may be charged to the
Borrowers as Revolving Loans and setoff against any deposit account of the
Borrowers.

 

1.21                        The Pricing Schedule to the Credit Agreement is
hereby deleted and replaced in its entirety with the Pricing Schedule attached
as Exhibit B to this Amendment.

 

ARTICLE II- REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers hereby represents and warrants as follows:

 

2.1                               This Amendment, the Credit Agreement as
amended hereby and the other Loan Documents to which such Borrower is a party
constitute legal, valid and binding obligations of such Borrower and are
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or general equitable principles.

 

2.2                               As of the date hereof and after giving effect
to the terms of this Amendment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties of the
Borrowers set forth in the Credit Agreement, as amended hereby, are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of the date hereof, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case, such representation or warranty shall have been
true and correct in all respects on and as of such earlier date, and (y) with
respect to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of the date hereof
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III- CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to:

 

3.1                               The Administrative Agent shall have received
(a) counterparts of this Amendment duly executed by the Company, the Subsidiary
Borrowers, the Administrative Agent and the Lenders and (b) a fully executed
copy of that certain fee letter dated as of the date hereof by and between the
Company and the Administrative Agent (the “Amendment No. 4 Fee Letter”).

 

3.2                               The Administrative Agent shall have received
(i) all amounts due and owing under the Amendment No. 4 Fee Letter and (ii) all
fees and expenses owing pursuant to Section 4.1 of this Agreement and
Section 9.6 of the Credit Agreement (as amended by this Amendment) to the extent
invoiced on or prior to the date hereof.

 

3.3                               The Administrative Agent shall have received
(i) certification of incorporation, (ii) recent good standing certificates (or
the analogs thereof) from the Secretaries of State (or other appropriate
offices) of the Loan Parties’ jurisdictions of organization, (iii) incumbency
certificates, and (iii) a customary opinion of counsel for the Borrowers with
respect to this Amendment, the Credit Agreement as amended hereby and any other
agreement of any Borrower delivered on or prior to the date hereof in connection
with this Amendment.

 

3.4                               The Administrative Agent shall have received
(i) a mortgage on the Thomasville, Georgia plant, together with all flood zone
determinations, certificates of property insurance and flood insurance with
mortgagee and lender loss payee endorsements, local counsel opinion and other
documentation as may be requested by the Administrative Agent in its sole
discretion, and (ii) such other documents and take such actions as the
Administrative Agent may request pursuant to Section 6.24 of the Credit
Agreement.

 

3.5                               Duly executed consents or other documents as
the Administrative Agent may reasonably require in form and substance acceptable
to the Administrative Agent, including, without limitation, amendments to any
intercreditor agreement, amendments to the Existing Term Loan Transactions and
waiver agreements regarding equipment leases.

 

3.6                               The Administrative Agent shall have received,
each in form and substance acceptable to it, the following written
certifications from an Authorized Officer of each Borrower, in each case as of
the date hereof and giving effect to the amendments set forth herein:

 

a.                                      the conditions set forth in
clauses (a) and (b) of Section 4.2 of the Credit Agreement shall be satisfied;

 

b.                                      the Company shall be in compliance (on a
pro forma basis after giving effect to the Second Bridge Loan Initial Advance,
the Second Bridge Loan Subsequent Advance and the other terms of this Amendment)
with the covenants contained in Sections 6.23(a), (b) and (c) of the Credit
Agreement;

 

11

--------------------------------------------------------------------------------


 

c.                                       each Loan Party shall have the
corporate or limited liability company power and authority to enter into and
perform under this Amendment and the Loan Documents, as modified pursuant hereto
(including, without limitation, with respect to the Second Bridge Loan); and

 

d.                                      there shall have been no changes to the
charter documents of the Loan Parties or the authorizations of the Loan Parties
approving the Loan Documents and the transactions evidenced thereby (including,
without limitation, this Amendment) since the last date on which such items were
delivered to the Administrative Agent.

 

ARTICLE IV- GENERAL

 

4.1                               Expenses.  The Company agrees to reimburse the
Administrative Agent upon demand for all reasonable and documented third party
out-of-pocket expenses paid or incurred by the Administrative Agent, including,
without limitation, reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent, in connection with preparation, negotiation
and execution of this Amendment and any other document required to be furnished
herewith.

 

4.2                               Post-Closing Deliverables.     On or before
October 1, 2015, or at such later date as the Administrative Agent consents to
in writing, the Borrowers shall execute and deliver landlord waivers and bailee
agreements requested by the Administrative Agent, which documents must be in
form and substance acceptable to the Administrative Agent.

 

4.3                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or by e-mail
transmission of a PDF or similar copy shall be equally as effective as delivery
of an original executed counterpart of this Amendment. Any party delivering an
executed counterpart signature page by facsimile or by e-mail transmission shall
also deliver an original executed counterpart, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability or
binding effect of this Amendment.

 

4.4                               Releases.  Each Loan Party, for and on behalf
of itself and its legal representatives, successors and assigns, does hereby
waive, release, relinquish and forever discharge the the Administrative Agent,
the LC Issuer, the Swing Line Lender, each Lender, their parents, subsidiaries,
and affiliates, their respective past, present and future directors, officers,
managers, agents, employees, insurers, attorneys, representatives and all of
their respective heirs, successors and assigns (collectively, the “Released
Parties”), of and from any and all manner of action or causes of action, suits,
claims, demands, judgments, damages, levies and executions of whatsoever kind,
nature or description arising on or before the Fourth Amendment Effective Date,
including, without limitation, any claims, losses, costs or damages, including
compensatory and punitive damages, in each case whether known or unknown,
asserted or unasserted, liquidated or unliquidated, fixed or contingent, direct
or indirect, which any Loan Party, or any Loan Party’s legal representatives,
successors or assigns, ever had or now

 

12

--------------------------------------------------------------------------------


 

has or may claim to have against any of the Released Parties, with respect to
any matter whatsoever, including, without limitation, the Loan Documents, the
administration of the Loan or the other Loan Documents, the negotiations
relating to this Amendment and the other Loan Documents executed in connection
with this Amendment and any other instruments and agreements executed by any
Loan Party in connection with this Amendment or the other Loan Documents.

 

4.5                               Severability.  Any provision in this Amendment
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.

 

4.6                               Governing Law.  This Amendment shall be
construed in accordance with the internal laws (without regard to the conflict
of law provisions) of the State of Arizona, but giving effect to federal laws
applicable to national banks.

 

4.7                               Successors; Enforceability.  The terms and
provisions of this Amendment shall be binding upon the Company, its affiliates
from time to time party to the Credit Agreement, the Administrative Agent and
the Lenders and their respective successors and assigns, and shall inure to the
benefit of the Company, the Subsidiary Borrowers, the Administrative Agent and
the Lenders and the successors and assigns of the Administrative Agent and the
Lenders.

 

4.8                               Reference to and Effect on the Credit
Agreement and the Guaranty.

 

a.                                      Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to the Credit Agreement, as amended and modified
hereby.

 

b.                                      Each of the parties hereto hereby
(i) agrees that, except as specifically amended above, the Credit Agreement, the
Guaranty and all other documents, instruments and agreements executed and/or
delivered in connection therewith (including, without limitation, all of the
Loan Documents) shall remain in full force and effect and are hereby ratified
and confirmed, and (ii) ratifies all of its payment and performance obligations,
contingent or otherwise, under the Credit Agreement, the Guaranty and each other
Loan Document.

 

c.                                       The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Guaranty or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

13

--------------------------------------------------------------------------------


 

4.9                               Headings.  Section headings in this Amendment
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of this Amendment.

 

(signature pages follow)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

 

 

LA COMETA PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

POORE BROTHERS — BLUFFTON, LLC

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

TEJAS PB DISTRIBUTING, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

BOULDER NATURAL FOODS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

BN FOODS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

Signature Page to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RADER FARMS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

FRESH FROZEN FOODS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

Signature Page to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as LC Issuer and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ James P. Cecil

 

Name: James P. Cecil

 

Title: Vice President

 

Signature Page to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ria Estrada

 

Name: Ria Estrada

 

Title: Manager, Capital Markets Credit Analysis

 

Signature Page to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bruce B Fortner

 

Name: Bruce B Fortner

 

Title: Vice President

 

Signature Page to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated July 27, 2015 (this “Supplement”), by and
among the Lender signatory hereto, the Company and the Administrative Agent, as
each such term is defined in the Credit Agreement dated as of November 8, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Inventure Foods, Inc. (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Sections 2.24 and 2.27 of the Credit Agreement, the Company
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Revolving Commitment or enter into one or more
tranches of additional Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of one or more of its Commitments;

 

WHEREAS, the Company has given notice to the Administrative Agent of its request
for Incremental Term Loans pursuant to Section 2.24, which Incremental Term
Loans are intended to constitute part of the Second Bridge Loan under
Section 2.27 of the Credit Agreement; and

 

WHEREAS, pursuant to Sections 2.24 and 2.27 of the Credit Agreement, the
undersigned Lender is willing to provide Incremental Term Loans under the Credit
Agreement by executing and delivering to the Company and the Administrative
Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Lender agrees, subject
to the terms and conditions of the Credit Agreement and the other Loan
Documents, to make Incremental Term Loans in an aggregate amount equal to
$8,333,333.34, which amount shall constitute such Second Lender’s Bridge Loan
Commitment.

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of Arizona.

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

5.                                      This Supplement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page to this Supplement by facsimile or by e-mail transmission of
a PDF or similar copy shall be equally as effective as delivery of an original
executed counterpart of this Supplement. Any party delivering an executed
counterpart signature page by facsimile or by e-mail transmission shall also
deliver an original executed counterpart, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Supplement.

 

[Signature page follows]

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:  James P. Cecil

 

Title:  Vice President

 

 

Accepted and agreed to as of the date first written above:

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  James P. Cecil

 

 

Title:  Vice President

 

 

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated July 27, 2015 (this “Supplement”), by and
among the Lender signatory hereto, the Company and the Administrative Agent, as
each such term is defined in the Credit Agreement dated as of November 8, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Inventure Foods, Inc. (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Sections 2.24 and 2.27 of the Credit Agreement, the Company
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Revolving Commitment or enter into one or more
tranches of additional Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of one or more of its Commitments;

 

WHEREAS, the Company has given notice to the Administrative Agent of its request
for Incremental Term Loans pursuant to Section 2.24, which Incremental Term
Loans are intended to constitute part of the Second Bridge Loan under
Section 2.27 of the Credit Agreement; and

 

WHEREAS, pursuant to Sections 2.24 and 2.27 of the Credit Agreement, the
undersigned Lender is willing to provide Incremental Term Loans under the Credit
Agreement by executing and delivering to the Company and the Administrative
Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Lender agrees, subject
to the terms and conditions of the Credit Agreement and the other Loan
Documents, to make Incremental Term Loans in an aggregate amount equal to
$3,333,333.33, which amount shall constitute such Lender’s Second Bridge Loan
Commitment.

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of Arizona.

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

5.                                      This Supplement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page to this Supplement by facsimile or by e-mail transmission of
a PDF or similar copy shall be equally as effective as delivery of an original
executed counterpart of this Supplement. Any party delivering an executed
counterpart signature page by facsimile or by e-mail transmission shall also
deliver an original executed counterpart, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Supplement.

 

[Signature page follows]

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  James P. Cecil

 

 

Title:  Vice President

 

 

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated July 27, 2015 (this “Supplement”), by and
among the Lender signatory hereto, the Company and the Administrative Agent, as
each such term is defined in the Credit Agreement dated as of November 8, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Inventure Foods, Inc. (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Sections 2.24 and 2.27 of the Credit Agreement, the Company
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Revolving Commitment or enter into one or more
tranches of additional Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of one or more of its Commitments;

 

WHEREAS, the Company has given notice to the Administrative Agent of its request
for Incremental Term Loans pursuant to Section 2.24, which Incremental Term
Loans are intended to constitute part of the Second Bridge Loan under
Section 2.27 of the Credit Agreement; and

 

WHEREAS, pursuant to Sections 2.24 and 2.27 of the Credit Agreement, the
undersigned Lender is willing to provide Incremental Term Loans under the Credit
Agreement by executing and delivering to the Company and the Administrative
Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Lender agrees, subject
to the terms and conditions of the Credit Agreement and the other Loan
Documents, to make Incremental Term Loans in an aggregate amount equal to
$3,333,333.33, which amount shall constitute such Second Lender’s Bridge Loan
Commitment.

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of Arizona.

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

5.                                      This Supplement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page to this Supplement by facsimile or by e-mail transmission of
a PDF or similar copy shall be equally as effective as delivery of an original
executed counterpart of this Supplement. Any party delivering an executed
counterpart signature page by facsimile or by e-mail transmission shall also
deliver an original executed counterpart, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Supplement.

 

[Signature page follows]

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

AGFIRST FARM CREDIT BANK,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

 

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  James P. Cecil

 

 

Title:  Vice President

 

 

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL
III
STATUS

 

LEVEL
IV
STATUS

 

LEVEL V
STATUS

 

LEVEL
VI
STATUS

 

LEVEL
VII
STATUS

 

Eurodollar Rate

 

1.375

%

1.50

%

1.625

%

1.875

%

2.00

%

3.250

%

4.50

%

Base Rate

 

0.375

%

0.50

%

0.625

%

0.875

%

1.00

%

2.50

%

3.50

%

 

APPLICABLE
FEE RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL
III
STATUS

 

LEVEL
IV
STATUS

 

LEVEL V
STATUS

 

LEVEL
VI
STATUS

 

LEVEL
VII
STATUS

 

Commitment Fee

 

0.15

%

0.175

%

0.20

%

0.225

%

0.35

%

0.50

%

0.50

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(a) or (b).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.25 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than or equal to 1.75 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.25 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than or equal to 2.75 to 1.00.

 

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is less than or equal to 3.25 to 1.00.

 

Exhibit B to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status, Level III Status,
Level IV or Level V Status and (ii) the Leverage Ratio is less than or equal to
4.00 to 1.00.

 

“Level VII Status” exists at any date if the Company has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status, Level V Status or
Level VI Status.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status, Level VI Status or Level VII Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Company’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective three (3) Business Days after the
Administrative Agent has received the applicable Financials (it being understood
and agreed that each change in Status shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change). If the Company fails to
deliver the Financials to the Administrative Agent at the time required pursuant
to Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until three (3) Business Days after such Financials are so delivered. 
Notwithstanding the foregoing, Level VII Status shall be in effect from and
after the Fourth Amendment Effective Date so long as any principal, interest or
fees in respect of the Bridge Loan and the Second Bridge Loan remain outstanding
or any Second Bridge Loan Commitment of a Term Lender remains in effect.

 

Exhibit B to Inventure Foods, Inc.

Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------